  4:19-cv-03112-JMG-MDN Doc # 63 Filed: 10/14/20 Page 1 of 1 - Page ID # 186




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SALLY BENEDICT, Individually and
on behalf of Jane Doe, a minor,

                     Plaintiff,                         4:19-CV-3112

vs.                                                     JUDGMENT

ANSLEY PUBLIC SCHOOLS, et al.,

                     Defendants.

         Pursuant to the parties' Joint Stipulation to Dismiss with Prejudice
(filing 61), this case is dismissed with prejudice, each party to bear their own
costs.

         Dated this 14th day of October, 2020.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
